Name: Commission Implementing Regulation (EU) 2019/1099 of 27 June 2019 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: competition;  international trade;  miscellaneous industries;  trade;  Asia and Oceania
 Date Published: nan

 28.6.2019 EN Official Journal of the European Union L 175/14 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1099 of 27 June 2019 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), Having regard to Council Implementing Regulation (EU) No 412/2013 of 13 May 2013 imposing a definitive anti-dumping duty and collecting definitely the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China (2), and in particular Article 3 thereof, Whereas: A. PREVIOUS PROCEDURE (1) On 13 May 2013, the Council imposed a definitive anti-dumping duty on imports into the Union of ceramic tableware and kitchenware (tableware) originating in the People's Republic of China (the PRC) by Implementing Regulation (EU) No 412/2013. (2) Given the large number of Chinese exporting producers, the Commission selected a sample to be investigated in accordance with Article 17 of Regulation (EU) 2016/1036. (3) The Council imposed individual duty rates on imports of tableware ranging from 13,1 % to 23,4 % on the sampled companies, and a weighted average duty of 17,9 % on other cooperating companies not included in the sample. In addition, a duty rate of 36,1 % was imposed on imports of tableware from all other Chinese companies. (4) The list of cooperating exporting producers in Annex I of Regulation (EU) No 412/2013 was amended by Commission Implementing Regulation (EU) No 803/2014 (3) and Commission Implementing Regulation (EU) 2017/2207 (4). (5) Pursuant to Article 3 of Implementing Regulation (EU) No 412/2013, Article 1(2) of that Regulation can be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, namely the weighted average duty rate of 17,9 %, where any new exporting producer of tableware in the PRC provides sufficient evidence to the Commission. B. REQUEST FOR NEW EXPORTING PRODUCER TREATMENT (6) In May 2018, the company Fujian Dehua Sanfeng Ceramics Co. Ltd (the applicant) submitted a request to be granted new exporting producer treatment (new exporting producer treatment or NEPT), claiming that it met all three criteria set out in Article 3 of Implementing Regulation (EU) No 412/2013. (7) In order to substantiate its claim, the applicant provided a questionnaire reply to the Commission. Following the analysis of the questionnaire response, the Commission requested further information and supporting evidence which was provided by the applicant. C. ANALYSIS OF THE REQUEST (8) With regard to the condition set out in point (a) of Article 3 of Implementing Regulation (EU) No 412/2013, namely that the applicant did not export the product concerned to the Union during the investigation period, the applicant provided its monthly sales ledger from 2011 to 2017. The ledger showed that it started commercialising the product concerned only after the investigation period, in March 2012. That evidence was corroborated by the international sales ledger, which indicated that the applicant started exporting the product concerned in March 2012 to the USA and in July 2012 to the Union (France). (9) Upon verification of invoices and further sales documentation, no evidence was found suggesting that the product concerned was exported to the Union prior to those dates and/or during the investigation period. Therefore, in light of the available information and documentation, the Commission concluded that the applicant meets the criterion (a) of Article 3 of Implementing Regulation (EU) No 412/2013. (10) With regard to the condition set out in point (b) of Article 3 of Implementing Regulation (EU) No 412/2013, the Commission found that until 2013 the owner of the applicant had shares in two other companies. The documentation concerning the establishment and business activity of those two related companies, including their accounts, sales and purchase ledgers was requested and examined. The documentation concerning the establishment and business activity of those two related companies, including sales and purchases of the product concerned was requested and examined. Based on the documentation provided no further commercial or operational links with exporters or producers from the PRC subject to the anti-dumping measures were identified. Rather, one of the related companies in fact was granted new exporting producer treatment in 2017 (5). Thus, the Commission concluded that the applicant met the condition set out in point (b) of Article 3 of Implementing Regulation (EU) No 412/2013. (11) Regarding the condition set out in point (c) of Article 3 of Implementing Regulation (EU) No 412/2013, based on the documentary evidence provided, the Commission established that the applicant had actually exported the product concerned to the Union following the investigation period. The applicant provided sales contracts signed with a customer in Germany, together with further sales documentation for a transaction in October 2017. Therefore, the Commission concluded that the applicant met the condition set out in point (c) of Article 3 of Implementing Regulation (EU) No 412/2013. (12) The Union industry did not provide any evidence/information indicating that any of the three criteria were not met by the applicant. D. CONCLUSION (13) The Commission concluded that the applicant fulfilled the three criteria required in order to be considered as a new exporting producer. Consequently, it decided that the applicant should be granted new exporting producer treatment and therefore its name should be added to the list of cooperating companies not included in the sample listed in Annex I to Implementing Regulation (EU) No 412/2013. E. DISCLOSURE (14) The applicant and the Union industry were informed of the essential facts and considerations on the basis of which it was considered appropriate to grant the anti-dumping duty rate applicable to the non-sampled cooperating Chinese exporting producers to Fujian Dehua Sanfeng Ceramics Co. Ltd. (15) The parties were granted the possibility to submit comments. No comments were received. (16) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Implementing Regulation (EU) No 412/2013, the following company is added to the list of co-operating Chinese exporting producers not sampled: Company TARIC additional code Fujian Dehua Sanfeng Ceramics Co. Ltd C485 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p.21. (2) OJ L 131, 15.5.2013, p. 1. (3) Commission Implementing Regulation (EU) No 803/2014 of 24 July 2014 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China (OJ L 219, 25.7.2014, p. 33). (4) Commission Implementing Regulation (EU) 2017/2207 of 29 November 2017 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China (OJ L 314, 30.11.2017, p. 31). (5) OJ L 314, 30.11.2017, p.31.